NOT FOR PUBLICATION                         FILED
                      UNITED STATES COURT OF APPEALS                       JAN 30 2015
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT


YU ZHU CHU,                                       No. 13-70143

                Petitioner,                       Agency No. A099-367-795

    v.
                                                  MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted January 21, 2015**

Before:        CANBY, GOULD, and NR SMITH, Circuit Judges.

         Yu Zhu Chu, a native and citizen of China, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”).       We have jurisdiction

under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
findings, applying the standards governing adverse credibility determinations

created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th

Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on the inconsistencies relating to how Chu got a passport and his address.

See id. at 1048 (adverse credibility determination was reasonable under the

“totality of circumstances”). Chu’s explanations do not compel a contrary result.

See Lata v. INS, 204 F.3d 1241, 1245 (9th Cir. 2000). In light of our conclusions,

we do not reach Chu’s contention regarding corroborative evidence.     In the

absence of credible testimony, Chu’s asylum and withholding of removal claims

fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Finally, Chu’s CAT claim also fails because it is based on the same

testimony found not credible, and he does not point to any other evidence that

shows it is more likely than not he would be tortured if returned to China.   See id.

at 1156-57.

      This dismissal is without prejudice to petitioner’s seeking prosecutorial

discretion or deferred action from the Department of Homeland Security. See Reno

v. American-Arab Anti-Discrimination Committee (AADC), 525 U.S. 471, 483-85

(1999) (stating that prosecutorial discretion by the agency can be granted at any

stage, including after the conclusion of judicial review).


                                          2                                   13-70143
PETITION FOR REVIEW DENIED.




                       3      13-70143